Citation Nr: 0214936	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-22 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 12, 1988, 
for a grant of service connection for tinea cruris.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  In a decision of July 1998, the RO assigned an 
effective date of February 14, 1991, for a grant of service 
connection for tinea cruris.  In a decision of March 2000, 
the RO extended the effective date back to December 26, 1990.  
In September 2000, the RO extended the effective date back to 
May 12, 1988.  The issue is still considered to be on appeal 
as the veteran has not withdrawn it.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a skin 
disorder was previously denied by the RO on January 8, 1987. 

2.  The veteran did not file a notice of disagreement within 
one year of notification of the decision.

3.  The veteran did not reopen his claim for service 
connection for a skin disorder until May 12, 1988.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 1988, 
for service connection for tinea cruris are not met.  38 
U.S.C.A. § 5110 (West 1991 &. Supp. 2002); 38 C.F.R. § 3.400 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to an earlier effective 
date have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran has declined a 
personal hearing.  The Board is unaware of any additional 
relevant evidence that is available.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  The claims file contains all the medical 
evidence and procedural documentation necessary to assess the 
claim for an earlier effective date.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by failing to 
assign an earlier effective date for the grant of service 
connection for tinea cruris.  He argues that in light of the 
fact that it has been recognized that the disorder began in 
service, the grant of service connection should extend back 
to the date of his separation from service.  In addition, the 
veteran's representative has stated that the veteran filed a 
claim on September 8, 1970, and that this should be the 
effective date.  

The veteran had service from April 1966 to April 1968.  He 
filed an original claim for disability compensation in August 
1968 for disabilities other than a skin disorder.  That claim 
was denied in a decision of March 1969.  In September 1970, 
he submitted a statement in support of claim in which he 
requested compensation for a skin rash.  The Board notes that 
the claims file does not contain a copy of a decision 
addressing that September 1970 claim.  A letter from the RO 
dated in November 1970 requested that the veteran furnish a 
report from his personal physician.  

Subsequently, in December 1972, the veteran submitted another 
statement in support of claim in which he requested to be 
considered for a skin rash and a psychiatric disorder.  The 
RO sent a letter to the veteran in January 1973 referring him 
to letters of April 1969 and November 1970, and noted that no 
new and material evidence had been submitted.  

The Board notes that it is unclear whether the September 1970 
claim for service connection was denied in November 1970, or 
instead remained pending.  Significantly, however, even if 
the claim did remain pending, the veteran's claim for service 
connection for a skin disorder was definitely denied by the 
RO on January 8, 1987.  In that rating decision, the RO noted 
that the veteran's service medical records showed that he was 
seen for treatment of a heat rash in February and May of 
1967, but further noted that the disorder was not shown on 
his separation examination or on a VA examination of January 
1969.  The RO concluded that the rash had been acute and 
transitory and, therefore, denied service connection for the 
disorder.

The veteran was notified by letter later that month that the 
RO had determined that a rash was not incurred in or 
aggravated by service.  He was also notified of his appellate 
rights, but the veteran did not file a notice of disagreement 
and did not appeal the decision.  The decision of January 8, 
1987, which denied service connection for a skin disorder 
became final when the veteran did not file a notice of 
disagreement within one year after notification of the 
decision.  See 38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.156, 20.1103. 

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).  The veteran has not raised any 
allegation of clear unmistakable error in the previous 
decision.  

The Board finds that the veteran did not reopen the claim for 
service connection for a back disorder until May 12, 1988, 
when he submitted a statement in support of claim.  In that 
written statement, he alleged that he had a rash on his 
crotch and buttocks since basic training, and indicated that 
he was being treated by a private doctor.  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  
There is no correspondence from the veteran between January 
1987 and May 12, 1988, which contains any references to a 
skin disorder.  Accordingly, the criteria for an effective 
date earlier than May 12, 1988, for service connection for 
the tinea cruris are not met.



ORDER

An effective date earlier than May 12, 1988, for a grant of 
service connection for tinea cruris is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

